Baker, P. J. The hill of complaint of Charles Singer, plaintiff in error, charges, in substance, that in 1882 he engaged Charles Weinland, one of the defendants in error, to act as his agent in selecting and buying for him a farm in Livingston County, at a fair cash value ; that the defendants in error, Bensalear Holdridge and Thomas and Bobert Spafford, were the owners of the Burleigh farm, containing 697 acres; that Weinland as such agent, purchased said farm from Holdridge and the two Spaffords for §40 per acre, but that defendants in error, intending to cheat plaintiff in error, fraudulently combined to wrongfully conceal the true facts from him and induce him to believe that the contract price of the land was §50 per acre, and did so represent the matter to him as to induce him to believe that was the lowest cash price at which the land could be bought, he having full confidence in the honesty of said Weinland, and that he purchased the farm and paid therefor the sum of §50 per acre and took a deed for tho premises to his wife, Florence M. Singer; and that the excess of §10 per acre, wrongfully paid, was divided between defendants in error. Upon the hearing the court found that in January, February and March, 1882, Weinland was the specially authorized agent of the complainant for the purchase of the land described in the bill, with authority limited to the purchase thereof at the lowest cash price, and with instructions to take a deed therefor in the name of Florence M. Singer, wife of complainant; that as such agent Weinland purchased the farm of the defendants Holdridge and the two Spaffords at §40 per acre, .making a verbal agreement in his own name and without disclosing his agency; that when the parties came together to make the written agreement, Weinland claimed he had sold the land to Mrs. Singer for §50 an acre, whereupon a bond was given for the execution of a deed to Florence M. Singer, and that at the same time an agreement was made between all the defendants that upon payment of said §50 per acre to Holdridge and the Spaffords they would pay over to Weinland all of the money in excess of §40 per acre; that the contracts so made were as to Weinland fraudulent, and the money thus obtained was the money of complainant, and that as to Weinland the contract for §50 per acre and the agreement that said Weinland should receive the excess of §10 was a fraud upon complainant to the extent of §6,970; that complainant had no knowledge of such arrangement, and without such information, paid for said land at the rate of §50 per acre to the defendants Holdridge and the two Spaffords, and that they paid §655 thereof to one Burleigh, as directed by Weinland, and that the residue of the §6,970 was paid to or received by said Weinland, and that as against said Weinland complainant is entitled to receive §6,970 with six per cent, interest from March 6, 1882. Thereupon the court rendered a decree against Weinland for §8,696.08 and costs, and dismissed the bill as to the other defendants. After a careful examination of the evidence in the record we are unable to arrive at the conclusion that the decree of the Circuit Court was erroneous. The proofs were amply sufficient to justify the decree against Weinland, the agent of plaintiff in error. There is some testimony tending to show there was not entire good faith on the ¡Dart of the other defendants, but as to most or all of the matters covered by such testimony there is a conflict in the evidence. It may be observed that they were dealing at arm’s length both with Singer and with Weinland, and that when the former came to pay the money for the land no duty was imposed upon them to disclose to him that they were only interested to the extent of §40 per acre in the proceeds of the land. It clearly appears from the testimony of Singer himself that he had the utmost confidence in Weinland, who was his own cousin, and relied wholly upon information procured from him; that he never, until years after the money was paid, made any inquiries of either of the other defendants or gave them any occasion for entering into explanations with reference to the transaction. He was a stranger to all of them, and met them only on a few brief occasions, at the time of and immediately preceding the payment of the money and delivery of the deed; and he says there was no extended conversation in reference to the sale of the farm ; that he was depending on what Weinland had done previous to his arrival; that there was no conversation except paying the money and giving the deed, and that nothing was said about what was being paid for the land or in respect to Weinland’s relation to the matter. We can not say the evidence shows a conspiracy, or a guilty knowledge of and participation in the fraud on the part of the co-defendants. The decree of the court below is affirmed. Affirmed.